                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dale Gericke                                                       Docket No. 7:15-CR-48-1FL

                                     Petition for Action on Probation

COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Dale Gericke, who, upon an earlier plea of guilty to 18 U.S.C.
472, Possession of Counterfeit United States Obligations, was sentenced by the Honorable Thomas M.
Rose, United States District Judge, in the on July 16, 2014, to 60 months probation under the conditions
adopted by the court. Supervision was transferred to the Eastern District of NC and on April 30, 2015,
probation was modified by the sentencing district after the defendant tested positive for cocaine by adding
the following condition:

1. The defendant shall participate as directed in a program approved by the probation office for the treatment
of narcotic addiction, drug dependency, or alcohol dependency which will include urinalysis testing or other
drug detection measures and may require residence or participation in a residential treatment facility.

Following the modification of probation, jurisdiction was transferred to the Eastern District of North
Carolina on May 26, 2015. On June 1, 2016, Gericke was reported to the court via Petition for Action for
using cocaine. The modified the conditions by imposing a two day jail sanction and the DROPS condition
to address further drug use.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Since the above noted violation, Gericke successfully completed a drug treatment and testing program and
has remained compliant with the other conditions of supervised release. However, on March 25, 2019
Gericke submitted to urine testing and the result was positive for cocaine. He admitted using cocaine and
apologized for his poor judgment. He has been re-instated in drug testing and treatment and as a sanction
for this violation, it is recommended he be placed on location monitoring in the home detention component
for a period of 30 days and pay the costs of the monitoring program. It is further recommended the DROPS
condition previously ordered be stricken as the BOP is unable to schedule the jail placements in a timely
manner. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      not to exceed 30 consecutive days. The defendant shall be restricted to his residence at all times
      except for pre-approved and scheduled absences for employment, education, religious activities,
      treatment, attorney visits, court appearances, court obligations or other activities as approved by the
      probation officer. The defendant shall submit to the following Location Monitoring: Radio
      Frequency monitoring and abide by all program requirements, instructions and procedures provided
      by the supervising officer. The defendant must pay all of the cost of the program.

   2. The DROPS condition requiring intermittent jail time shall be stricken.

Except as herein modified, the judgment shall remain in full force and effect.
Dale Gericke
Docket No. 7:15-CR-48-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ John A. Cooper
Robert L. Thornton                                John A. Cooper
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  414 Chestnut Street, Suite 102
                                                  Wilmington, NC 28401-3958
                                                  Phone: 910-679-2046
                                                  Executed On: April 08, 2019

                                     ORDER OF THE COURT

                                 10th
Considered and ordered this _________                April
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W.Flanagan
United States District Judge
